Case 2:20-cv-12916-TGB-APP ECF No. 20, PageID.475 Filed 02/23/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ANESTHESIA ASSOCIATES OF                           2:20-CV-12916
ANN ARBOR, PLLC,

                  Plaintiff,                   ORDER DIRECTING
                                            DEFENDANT TO ANSWER
      v.                                         AND DENYING
                                            DEFENDANT’S MOTION TO
BLUE CROSS BLUE SHIELD
                                                STAY DISCOVERY
OF MICHIGAN,

                  Defendant.


     Plaintiff Anesthesia Associates of Ann Arbor, PLLC filed its
complaint seeking to enjoin Defendant Blue Cross Blue Shield of

Michigan from engaging in various anticompetitive activities. ECF No. 1,
PageID.88-89. Plaintiff also seeks damages resulting from Defendant’s
tortious conduct under Michigan law and violations of the Sherman Act

and Clayton Act. Id. Defendant responded with a motion to dismiss under
Federal Rule of Civil Procedure 12(b)(6).

     Courts may set a time for serving an answer after a motion has been
served under Federal Rule of Civil Procedure 12. See Fed. R. Civ. P.

12(a)(4) (“Unless the court sets a different time, serving a motion under
this rule alters these periods as follows…”); Hill v. Blue Cross and Blue
Shield of Michigan, 237 F.R.D. 613, 617 (E.D. Mich. 2006) (“[T]his Court

recognizes that Rule 12(a)(4) also provides that a court may order an
                                     1
Case 2:20-cv-12916-TGB-APP ECF No. 20, PageID.476 Filed 02/23/21 Page 2 of 2




answer to be filed at a time other than after the motion to dismiss has
been denied or the court has postponed consideration of the motion.”)

(citing Fed. R. Civ. P. 12(a)(4)). Having the Defendant’s answer filed
before the motion to dismiss is resolved will advance the litigation in a
fair and efficient manner.

     Accordingly, the Court ORDERS that the Defendant must file its

answer to the complaint within 45 days of the date of this Order.
Defendant’s motion to stay discovery pending resolution of its motion to
dismiss is therefore denied as moot. See ECF No. 14. Discovery will

commence after the answer is filed.

IT IS SO ORDERED.


Dated: February 23, 2021       s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                      2
